      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 1 of 17 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

GERMAINE PATTERSON,
individually and on behalf of all
others similarly situated,                                 CLASS ACTION

        Plaintiff,                                         JURY TRIAL DEMANDED

v.

MCCARTHY FORD, INC.,

      Defendant.
__________________________________/


                                CLASS ACTION COMPLAINT
        Plaintiff Germaine Patterson brings this class action against Defendant McCarthy Ford,

Inc., and alleges as follows upon personal knowledge as to himself and his own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by her attorneys.

                                    NATURE OF THE ACTION

        1.      This is a putative class action under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the

TCPA.

        2.      Defendant operates a new and used car dealership in Chicago, IL.

        3.      As part of its marketing strategy, Defendant calls unsuspecting parties on their

telephones with pre-recorded messages and automated messages in order to sell them goods and

services.

        4.      Defendant caused thousands of pre-recorded messages and automated text


                                                1
      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 2 of 17 PageID #:2




messages to be sent to the cellular telephones of Plaintiff and Class Members, causing them

injuries, including invasion of their privacy, aggravation, annoyance, intrusion on seclusion,

trespass, and conversion.

       5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

conduct. Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined

below, and any other available legal or equitable remedies resulting from the illegal actions of

Defendant.

                                  JURISDICTION AND VENUE

       6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a

national class, which will result in at least one Class member belonging to a different state than

Defendant. Plaintiff seeks up to $1,500.00 in damages for each call in violation of the TCPA,

which, when aggregated among a proposed class numbering in the tens of thousands, or more,

exceeds the $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness

Act (“CAFA”).

       7.      Venue is proper in the United States District Court for the Northern District of

Illinois pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any

judicial district in which it is subject to the court’s personal jurisdiction, and because Defendant

provides and markets its services within this district thereby establishing sufficient contacts to

subject it to personal jurisdiction. Further, on information and belief, Defendant have sent the

same prerecorded messages and automated text messages complained of by Plaintiff to other

individuals within this judicial district, such that some of Defendant acts have occurred within this

district, subjecting Defendant to jurisdiction here.



                                                  2
      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 3 of 17 PageID #:3




                                             PARTIES

        8.      Plaintiff is a natural person who, at all times relevant to this action, was a resident

of Lake County, Indiana.

        9.      Defendant is an Illinois company with its principal office located at 11400 S Pulaski

Road, Chicago, IL 60655. Defendant directs, markets, and provides business activities throughout

the State of Illinois.

                                            THE TCPA

        10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

using an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded message;

(3) without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

        11.     The TCPA exists to prevent communications like the ones described within this

Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

        12.     In an action under the TCPA, a plaintiff must show only that the defendant “called

a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

755 F.3d 1265 (11th Cir. 2014).

        13.     The Federal Communications Commission (“FCC”) is empowered to issue rules

and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

costly and inconvenient. The FCC also recognized that wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.

        14.     In 2012, the FCC issued an order further restricting automated telemarketing calls,


                                                   3
      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 4 of 17 PageID #:4




requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838

¶ 20 (Feb. 15, 2012) (emphasis supplied).

       15.     To obtain express written consent for telemarketing calls, a defendant must

establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

conspicuous disclosure’ of the consequences of providing the requested consent….and [the

plaintiff] having received this information, agrees unambiguously to receive such calls at a

telephone number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858

¶ 71 (F.C.C. Feb. 15, 2012).

       16.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

       17.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention

of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

       18.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

and transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788

F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at

14098 ¶ 141, 2003 WL 21517853, at *49).



                                                 4
      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 5 of 17 PageID #:5




       19.      The FCC has explained that calls motivated in part by the intent to sell property,

goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142

(2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

goods, or services during the call or in the future. Id.

       20.      In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

¶ 136 (2003).

       21.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

express consent “for non-telemarketing and non-advertising calls”).

                                              FACTS

       22.      Numerous times over the last year, Defendant called Plaintiff’s cellular telephone

number ending in 9768 (“9768 Number”) with pre-recorded messages.

       23.      On at least one occasion, Plaintiff did not answer the phone, and so Defendant left

Plaintiff a pre-recorded message in his voicemail.

       24.      Plaintiff subsequently had to stop what he was doing to listen to the message.

       25.      The pre-recorded message that Plaintiff received states:

       “Hey there, reminder that the Black Friday sales event is ending this Saturday. If you’ve
       been by the dealership, I’m sure you’ve noticed the lot is shrinking. It’s been a crazy sale
       with huge rebates and 0% financing. One example being the 2019 Ford Edge with a $4,050
       rebate and 0. So if you’re interested in lowering your current monthly payment and getting
       significantly more for your trade in than it is normally worth. You should stop by anytime
       between now and this Saturday. Call me now with now with any questions, TJ, McCarthy

                                                  5
     Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 6 of 17 PageID #:6




       Ford 773-239-7900. That’s TJ, McCarthy Ford, 773-239-7900. Please have a happy and
       safe Thanksgiving, we appreciate all your business here at McCarthy Ford. Take care, bye.”

       26.    On or about, August 29, 2019, September 25, 2019, October 25, 2019, November

26, 2019, December 27, 2019 and January 24, 2020, Defendant sent the following automated text

messages to Plaintiff’s 9768 Number:




       27.    Plaintiff is the subscriber and sole user of the 9768 Number.

       28.    The number used by or on behalf of Defendant (833-822-3673) is known as a “long

code,” a standard 10-digit phone number that enabled Defendant to send SMS text messages en


                                               6
      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 7 of 17 PageID #:7




masse, while deceiving recipients into believing that the message was personalized and sent from

a telephone number operated by an individual.

        29.     Long codes work as follows: Private companies known as SMS gateway providers

have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS

centers, which are responsible for relaying those messages to the intended mobile phone. This

allows for the transmission of a large number of SMS messages to and from a long code.

        30.     Further, the impersonal and generic nature of Defendant text messages

demonstrates that Defendant utilized an ATDS in transmitting the messages.

        31.     The purpose of the phone calls was to market Defendant’s good and services.

        32.     Specifically, the text messages state “BLACK FRIDAY SALES EVENT ENDS

SATURDAY”, “Amzng deals” and “Upgrade to a New 2020 and lower your payment today!”.

        33.     The Prerecorded Message also states “reminder that the Black Friday sales event is

ending this Saturday”.

        34.     Upon information and belief, Defendant caused similar calls to be sent to

individuals residing within this judicial district.

        35.     At no point in time did Plaintiff provide Defendant with his express consent to be

contacted using a pre-recorded message or an ATDS.

        36.     To send the text messages, Defendant used a messaging platform (the “Platform”)

that permitted Defendant to transmit thousands of automated text messages without any human

involvement.

        37.     The Platform has the capacity to store telephone numbers.

        38.     The Platform has the capacity to generate sequential numbers.



                                                      7
      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 8 of 17 PageID #:8




       39.     The Platform has the capacity to dial numbers in sequential order.

       40.     The Platform has the capacity to dial numbers from a list of numbers.

       41.     The Platform has the capacity to dial numbers without human intervention.

       42.     The Platform has the capacity to schedule the time and date for future transmission

of text messages.

       43.     To transmit the messages at issue, the Platform automatically executed the

following steps:

                    (1) The Platform retrieved each telephone number from a list of numbers in the

                       sequential order the numbers were listed;

                    (2) The Platform then generated each number in the sequential order listed and

                       combined each number with the content of Defendant’s message to create

                       “packets” consisting of one telephone number and the message content;

                    (3) Each packet was then transmitted in the sequential order listed to an SMS

                       aggregator, which acts an intermediary between the Platform, mobile

                       carriers (e.g. AT&T), and consumers.

                    (4) Upon receipt of each packet, the SMS aggregator transmitted each packet

                       – automatically and with no human intervention – to the respective mobile

                       carrier for the telephone number, again in the sequential order listed by

                       Defendant. Each mobile carrier then sent the message to its customer’s

                       mobile telephone.

       44.     The above execution of Defendant’s instructions occurred seamlessly, with no

human intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting

thousands of text messages following the above steps in minutes, if not less.



                                                8
      Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 9 of 17 PageID #:9




       45.     The following graphic summarizes the above steps and demonstrates that the

dialing of the text messages at issue was done by the Platform automatically and without any

human intervention:




       46.     Defendant’s unsolicited calls caused Plaintiff actual harm, including invasion of his

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

call also inconvenienced Plaintiff and caused disruption to his daily life.

       47.     Furthermore, Plaintiff estimates that he wasted approximately thirty seconds

listening to the prerecorded message and about fifteen minutes investigating the unwanted

messages including how Defendant obtained his number and who Defendant was.

       48.     Furthermore, Defendant’s calls also caused the depletion of Plaintiff’s cellular

telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

limited number of times before the battery’s voltage begins to decrease, causing the cellular phone

to turn off completely, without warning, if the battery drops below the minimum voltage needed

to safely power Plaintiff’s cellular telephone.

       49.     Lastly, Defendant’s prerecorded messages and text messages took up several bytes

of memory on Plaintiff’s cellular telephone. The cumulative effect of unsolicited messages like

Defendant’s poses a real risk of ultimately rendering the phone unusable for normal usage purposes

as a result of the phone’s memory being taken up. In fact, the FTC has identified slower cell phone

performance caused by space taken up on the phone’s memory as a real harm. See
                                                  9
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 10 of 17 PageID #:10




https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that text message

solicitations like the ones sent by Defendant present a “triple threat” of identity theft, unwanted

cell phone charges, and slower cell phone performance).

                                     CLASS ALLEGATIONS

             PROPOSED CLASS


       50.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and all others similarly situated.

       51.      Plaintiff brings this case on behalf of the below defined Class:

                PRE- RECORDED MESSAGE CLASS: All persons within the United States
                who, within the four years prior to the filing of this Complaint; were sent a
                pre-recorded call; from Defendant or anyone on Defendant’s behalf; to said
                person’s cellular telephone number.

                TEXT MESSAGE CLASS: All persons within the United States who, within
                the four years prior to the filing of this Complaint, were sent a text message
                using the same type of equipment used to text message Plaintiff, from
                Defendant or anyone on Defendant’s behalf, to said person’s cellular
                telephone number.

       52.      Defendant and their employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class but believes the Class members number in the

several thousands, if not more.

             NUMEROSITY

       53.      Upon information and belief, Defendant has placed automated calls to cellular

telephone numbers belonging to thousands of consumers throughout the United States without

their prior express consent and sent prerecorded messages to thousands of consumers throughout

the United States without their prior express consent. The members of the Class, therefore, are

believed to be so numerous that joinder of all members is impracticable.

                                                 10
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 11 of 17 PageID #:11




       54.     The exact number and identities of the Class members are unknown at this time and

can be ascertained only through discovery. Identification of the Class members is a matter capable

of ministerial determination from Defendant’s call records.

             COMMON QUESTIONS OF LAW AND FACT

       55.     There are numerous questions of law and fact common to the Class which

predominate over any questions affecting only individual members of the Class. Among the

questions of law and fact common to the Class are:

                   (1) Whether Defendant made non-emergency calls to Plaintiff and Class

                       members’ cellular telephones using pre-recorded messages and/or an

                       ATDS;

                   (2) Whether Defendant can meet their burden of showing that they obtained

                       prior express written consent to make such calls;

                   (3) Whether Defendant’s conduct was knowing and willful;

                   (4) Whether Defendant are liable for damages, and the amount of such

                       damages; and

                   (5) Whether Defendant should be enjoined from such conduct in the future.

       56.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely calls telephone numbers assigned to cellular telephone

services is accurate, Plaintiff and the Class members will have identical claims capable of being

efficiently adjudicated and administered in this case.

             TYPICALITY

       57.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.



                                                 11
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 12 of 17 PageID #:12




                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          58.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

                SUPERIORITY

          59.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

by the Class are in the millions of dollars, the individual damages incurred by each member of the

Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

individual lawsuits. The likelihood of individual Class members prosecuting their own separate

claims is remote, and, even if every member of the Class could afford individual litigation, the

court system would be unduly burdened by individual litigation of such cases.

          60.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas another

may not. Additionally, individual actions may be dispositive of the interests of the Class, although

certain class members are not parties to such actions.

                                             COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                   (On Behalf of Plaintiff and the Pre-Recorded Message Class)

          61.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.




                                                   12
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 13 of 17 PageID #:13




       62.     It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using …

prerecorded or artificial voice…” 47 U.S.C. § 227(b)(1)(A)(iii).

       63.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

make non-emergency telephone calls to the cellular telephones of Plaintiff and other members of

the Class.

       64.     These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class

when its calls were made.

       65.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using a pre-recorded

message to make non-emergency telephone calls to the cell phones of Plaintiff and the other

members of the putative Class without their prior express consent.

       66.     As a result of Defendant’ conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls.

                                           COUNT II
                         Violations of the TCPA, 47 U.S.C. § 227(b)
                 (On Behalf of Plaintiff and the Pre-Recorded Message Class)

       67.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth in

paragraphs 1 through 60.




                                                 13
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 14 of 17 PageID #:14




       68.     It is a violation of the TCPA to make “initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).

       69.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

make non-emergency telephone calls to Plaintiff and other members of the Class.

       70.     Defendant – or third parties directed by Defendant – used pre-recorded calls which

were not initiated for emergency purposes, and not solely pursuant to the collection of a debt owed

to or guaranteed by the United States.

       71.     These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class

when its calls were made.

       72.     Defendant violated § 227(b)(1)(B) of the TCPA by using a pre-recorded message

to make non-emergency telephone calls to Plaintiff and the other members of the putative Class

without their prior express consent.

       73.     As a result of Defendant’ conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls.

                                          COUNT III
                          Violations of the TCPA, 47 U.S.C. § 227(b)
                      (On Behalf of Plaintiff and the Text Message Class)

       74.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth in

paragraphs 1 through 60.



                                                 14
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 15 of 17 PageID #:15




         75.   It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

         76.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”)

as “equipment which has the capacity – (A) to store or produce telephone numbers to be called,

using a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

         77.   Defendant – or third parties directed by Defendant – used equipment having the

capacity to store telephone numbers, using a random or sequential generator, and to dial such

numbers and/or to dial numbers from a list automatically, without human intervention, to make

non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

Class.

         78.   These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class

when its calls were made.

         79.   Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

and the other members of the putative Class without their prior express consent.

         80.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls.



                                               15
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 16 of 17 PageID #:16




       WHEREFORE, Plaintiff, Germaine Patterson, on behalf of himself and the other

members of the Class, prays for the following relief:

       a.      A declaration that Defendant’ practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

       b.      A declaration that Defendant’ violations of the Telephone Consumer Protection

Act, 47 U.S.C. § 227, were willful and knowing;

       c.      An injunction prohibiting Defendant from using pre-recorded messages to call

telephone numbers without the prior express consent of the called party;

       d.      An injunction prohibiting Defendant from using an automatic telephone dialing

system to call telephone numbers assigned to cellular telephones without the prior express consent

of the called party;

       e.      An award of actual, statutory damages, and/or trebled statutory damages; and

       f.      Such further and other relief the Court deems reasonable and just.

                                       JURY DEMAND

         Plaintiff and Class Members hereby demand a trial by jury.




                                                16
    Case: 1:20-cv-01859 Document #: 1 Filed: 03/18/20 Page 17 of 17 PageID #:17




                          DOCUMENT PRESERVATION DEMAND


       Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,

electronic databases or other itemization of telephone numbers associated with Defendant and

the calls as alleged herein.

Date: March 18, 2020.

                                                             Respectfully submitted,

                                                             SHAMIS & GENTILE, P.A.
                                                             /s/ Andrew J. Shamis
                                                             Andrew J. Shamis, Esq.
                                                             Florida Bar No. 101754
                                                             ashamis@shamisgentile.com
                                                             14 NE 1st Avenue, Suite 1205
                                                             Miami, Florida 33132
                                                             Telephone: 305-479-2299




                                                17
